94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Frederick D. TOWNSEND, Appellant.
No. 96-1872EA
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 6, 1996.Filed Aug. 15, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.

PER CURIAM

1
Frederick D. Townsend appeals the sentence imposed by the district court after Townsend pleaded guilty to armed bank robbery.  Townsend contends the district court improperly calculated Townsend's criminal history category because his four earlier state court sentences for aggravated robbery were related and should have been counted as only one sentence.  See U.S.S.G. § 4A1.2(a)(2).  The state court sentenced Townsend for these offenses on the same day, ordered concurrent sentences, sentenced under separate docket numbers, and did not enter a formal order of consolidation.  In these circumstances, Townsend's contention is foreclosed by the contrary holdings of this court.   See United States v. Klein, 13 F.3d 1182, 1185 (8th Cir.), cert. denied, 114 S.Ct. 2722 (1994);   United States v. McComber, 996 F.2d 946, 947 (8th Cir.1993) (per curiam).  We thus affirm the district court.  See 8th Cir.  R. 47B.